DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/29/2020 (hereinafter" amendment") has been accepted and entered.

Allowable Subject Matter
Claims 1-7 and 21-29 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, although Furr (US Pat. No. 5334973) in view of Brown (US Pat. No. 5345224) and Cantolino et al. (US Pat. 9105175) teach aspects of the applicants invention, as detailed in the 9/29/2020 Non-Final rejection, the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claim. Particularly the prior art does not disclose wherein said water leak detector comprises “wherein a second load terminal of the first set of load terminals is electrically connected to a node” and wherein “the second gate terminal is electrically connected to the node” and wherein “the third gate terminal is electrically connected to the node”.  Claims 2-7 and 21 are allowed based on their dependence on claim 1.

 claim 22, although Furr (US Pat. No. 5334973) in view of Brown (US Pat. No. 5345224) and Cantolino et al. (US Pat. 9105175) teach aspects of the applicants invention, as detailed in the 9/29/2020 Non-Final rejection, the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claim. Particularly the prior art does not disclose wherein said water leak detection method comprising “wherein a second load terminal of the first set of load terminals is electrically connected to a node” and wherein “the second gate terminal is electrically connected to the node” and wherein “the third gate terminal is electrically connected to the node”.  Claims 22-29 are allowed based on their dependence on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to amended claims 1 and 22 have been considered and are persuasive, with the allowable matter being described above at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761